Exhibit 10.50
AMENDED AND RESTATED DEVELOPMENT/MASTER AGREEMENT
This Amended and Restated Development/Master Agreement is made this 26th day of
February, 2010 by and between Receptors LLC, a Minnesota limited liability
company (“Receptors”), and PositiveID Corporation (formerly known as VeriChip
Corporation), a corporation organized and existing under the laws of Delaware
(“PositiveID”), in order to amend and restate the Development/Master Agreement,
dated October 6, 2009, by and between Receptors and PositiveID (the “Original
Agreement”). Receptors and PositiveID shall be referred to individually as a
“Party” and collectively as the “Parties.”
WHEREAS, PositiveID desires to obtain the services (the “Development Services”)
of Receptors to, on a commercially reasonable best efforts basis, develop a
glucose sensing device for use in the human body and in animals, as described in
Exhibit A attached hereto (the “Products”), and Receptors desires to provide
such Development Services to PositiveID and to provide an option to license the
use of the Products on the terms and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration the sufficiency of which is
hereby acknowledged, the Parties agree as follows:
1. Development Services. Receptors agrees to provide the Development Services
and use its commercially reasonable best efforts to develop the Products subject
to the specifications provided in the Program Plan attached hereto as Exhibit B,
which may be modified by the Parties in writing from time to time.
2. License Certain Rights. So long as PositiveID is current on the Development
Fee Payments described in Section 4 below, Receptors grants PositiveID the
license as described in the Amended and Restated License Agreement attached
hereto as Exhibit C (the “License Agreement”).
3. Ownership of Products. PositiveID acknowledges and agrees that the Products
contain proprietary and patent protected material and contain trade secrets and
other intellectual property rights exclusively owned by Receptors. PositiveID
agrees to maintain the secrecy of the contents of the Products and implement
adequate safeguards to prevent and protect the contents of the Products from
unauthorized use or disclosure. Subject to the rights PositiveID may attain from
the License Agreement, PositiveID agrees that Receptors is and shall remain the
sole and exclusive owner of all rights, title, and interest in and to the
Products including any enhancements, updates, modifications and any patents,
copyrights, trade secrets, and any other intellectual property rights related
thereto. PositiveID shall not take any action inconsistent with such ownership.
Except as set forth in Section 2 above, this Agreement does not grant PositiveID
any rights to any patents, copyrights, trade secrets, tradenames, trademarks
(whether registered or unregistered), or any other rights or licenses with
respect to the Products. This Section shall survive the termination of this
Agreement.

 

 



--------------------------------------------------------------------------------



 



4. Development Fees. In exchange for the Development Services, PositiveID shall
pay Receptors the amounts specified in Exhibit D. In the event of any change in
the outstanding shares of PositiveID stock by reason of any recapitalization,
reorganization, merger, consolidation, split-up, combination or exchange of
shares or other similar change affecting the stock of PositiveID, PositiveID and
Receptors shall make an adjustment to the PositiveID stock to which Receptors is
entitled under this Section 4 as shall be equitable and appropriate.
5. Term. This Agreement shall remain in force until the Products are delivered
and accepted pursuant to the schedule in Exhibit B, unless sooner terminated
under the provisions of Section 6 below.
6. Termination.

  a.  
Receptors may, in its sole discretion, immediately terminate this Agreement if
(i) PositiveID materially breaches any provision of this Agreement and such
breach is not cured within thirty (30) days following written notice from
Receptors or (ii) if PositiveID becomes insolvent, makes a general assignment
for the benefit of creditors, files a voluntary petition of bankruptcy, suffers
or permits the appointment of a receiver for its business or assets, or becomes
subject to any proceeding under any bankruptcy or insolvency law, whether
domestic or foreign, or has wound up or liquidated, voluntarily or otherwise. In
addition, PositiveID at anytime may discontinue the Development Fee Payments
described in Section 4 above in which case this Agreement shall immediately
terminate, PositiveID shall lose its License, and Receptors shall have no
further obligations under Section 1 above.
    b.  
PositiveID may, in its sole discretion, immediately terminate this Agreement if
(i) Receptors materially breaches any provision of this Agreement and such
breach is not cured within thirty (30) days following written notice from
PositiveID or (ii) if Receptors becomes insolvent, makes a general assignment
for the benefit of creditors, files a voluntary petition of bankruptcy, suffers
or permits the appointment of a receiver for its business or assets, or becomes
subject to any proceeding under any bankruptcy or insolvency law, whether
domestic or foreign, or has wound up or liquidated, voluntarily or otherwise.

7. Equitable Remedies And Enforcement. The Parties acknowledge and agree that
breach of any of the obligations under this Agreement shall cause irreparable
injury and shall entitle the non-breaching Party to equitable relief or remedy.
The pursuit or securing of any such equitable relief shall not prohibit or limit
a Party to seek or obtain any other remedy provided under this Agreement or by
law. The covenants, agreements and remedies provided herein are in addition to,
and are not to be construed as a replacement for or limited by, the rights and
remedies otherwise available to a Party including, but not limited to, those
rights and remedies contained in the Uniform Trade Secrets Act, or its state
counterparts.
8. Notice. Any and all notices called for under this Agreement shall be in
writing, and presented personally or by certified mail, postage prepaid, or
recognized overnight delivery services to Receptors or PositiveID to the
following address as the case may be:

     
If to Receptors:
  Receptors LLC
 
  Suite 510B / MD 57
 
  1107 Hazeltine Blvd.
 
  Chaska, MN 55318
 
  ATTN: Robert E. Carlson, Ph.D

 

 



--------------------------------------------------------------------------------



 



     
If to PositiveID:
  PositiveID Corporation
 
  1690 South Congress Ave.
 
  Suite 200
 
  Delray Beach, FL 33445
 
  ATTN: William J. Caragol

9. Governing Law; Jurisdiction; Venue; Attorney Fees. This Agreement shall be
construed and enforced in accordance with the laws of the State of New York.
Should it be necessary to institute an action to enforce any of the terms
contained in this Agreement, PositiveID agrees said action shall and must be
instituted in the State of New York. The Parties hereby waive any and all
defenses based on lack of personal jurisdiction or forum non conveniens. Should
a Party default under any of the terms of this Agreement, that Party hereby
agrees to pay the reasonable attorney’s fees incurred by the other Party in
enforcing the terms of this Agreement. The attorney’s fees shall be paid by the
defaulting Party irrespective of any damages recovered or any relief afforded to
the non-defaulting Party.
10. Entire Agreement. This Agreement states the Parties’ entire agreement and
understanding of the subject hereof. This Agreement supersedes all prior
understanding and agreements. Any prior agreement or understandings between the
Parties is null and void.
11. Modification. This Agreement may be modified only in a writing signed by the
Parties.
12. Severability. If any provision or clause of this Agreement as applied to
either Party or to any circumstances, shall be adjudged by a court of competent
jurisdiction to be invalid or unenforceable, said adjudication shall in no way
affect any other provision of this Agreement, the application of such provision
in any other circumstances, or the validity or enforceability of this Agreement.
13. Assignment. Each Party may not assign its rights or delegate its duties
under this Agreement without the other Party’s prior written consent. Any
attempted assignment or delegation by a Party without the required consent will
be void. Notwithstanding the foregoing, either Party may assign this Agreement
including, without limitation to an affiliate, subsidiary, third party, or
successor without the other Party’s prior consent.
14. Execution in Counterparts. This Agreement may be executed in counterparts,
and/or by facsimile, each of which shall be deemed to be an original, and all of
which shall constitute the same Agreement.
15. Prior Agreement. Each Party acknowledges and agrees that the Glucose Sensor
Development Agreement, dated effective January 1, 2008, by and among Receptors,
PositiveID and DOC (the “Prior Agreement”) is hereby terminated and that the
intent of this Agreement is to replace and supercede the Prior Agreement.
PositiveID confirms that in an Asset Purchase Agreement dated November 12, 2008
it acquired all of the rights and obligations of DOC under the Prior Agreement.
16. Non-Development. Except as provided hereunder for the benefit of PositiveID,
Receptors shall not, during the Term of or for ten (10) years thereafter,
directly or indirectly, sell, license, lease, create, design, develop, fund or
assist in the sale, license, creation, design, or development or funding of the
Product (or future products based on an in vivo glucose sensing device for use
in humans or animals) or other in vivo glucose sensing products or systems to be
used in humans or animals.

 

 



--------------------------------------------------------------------------------



 



17. Rights. In the event that Receptors and PositiveID can not reach, for any
reason, an agreement as to future development programs after this Phase II,
(i) the restrictions in Section 16 hereof shall automatically terminate,
(ii) Receptors may cancel the License Agreement, subject to a ten percent (10%)
royalty due to PositiveID pursuant to Section 6.2 of the License Agreement, and
(iii) PositiveID will promptly provide to Receptors an exclusive worldwide
license to any rights PositiveID or any transferee thereof may have relating to
glucose or glucose monitoring including without limitation the implemention of
microchips in humans or animals for monitoring glucose.
[remainder of page intentionally left blank; signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first written above.

                      Receptors LLC   PositiveID Corporation
 
                    By:   /s/ Robert E. Carlson   By:   /s/ William J Caragol  
           
 
  Its:   President       Its:   President
 
                   

 

 